In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00232-CR



             HUGO FLUELLEN, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 115th District Court
                Upshur County, Texas
                Trial Court No. 16,405




       Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER
       Hugo Fluellen appeals from his conviction for indecency with a child. Fluellen’s brief was

originally due February 18, 2014. Counsel is appointed.

       Efforts from our clerk’s office to obtain the appellant’s brief and/or a motion to extend the

briefing deadline proved unproductive; consequently, we sent a late brief notice to appellant’s

counsel, Charles van Cleef, on April 14, 2014, advising him of the late status of the brief and

establishing a new deadline—April 29—for filing the brief. We also warned van Cleef that his

failure to file the brief could result in abatement to the trial court for a hearing in accordance with

Rule 38.8 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 38.8(b).

       We have not been contacted by counsel and have received neither appellant’s brief nor a

motion to extend the briefing deadline.

       Because the brief has not been filed and counsel has failed to contact this Court or pursue

the appeal, we abate this case to the trial court pursuant to Rule 38.8(b) of the Texas Rules of

Appellate Procedure for a hearing to determine why counsel has not filed the brief, whether the

brief can be promptly filed with this Court, whether Fluellen desires to prosecute this appeal, and

whether he is indigent. See TEX. R. APP. P. 38.8(b)(2). The trial court may also address other

matters as it deems appropriate, including appointing different counsel for appellant, if

necessary. The hearing is to be conducted within fifteen days of the date of this order.

       The trial court’s findings and recommendations on the issues set forth above shall be

entered into the record of the case and presented to this Court in the form of a supplemental

clerk’s record within fifteen days of the date of the hearing. See TEX. R. APP. P. 38.8(b)(3). The



                                                  2
reporter’s record of the hearing shall also be filed with this Court in the form of a supplemental

reporter’s record within fifteen days of the date of the hearing. See id.

       All appellate timetables are stayed and will resume on our receipt of (1) the appellant’s

brief or (2) the supplemental appellate record.

       IT IS SO ORDERED.



                                                  BY THE COURT

Date: May 20, 2014




                                                  3